Citation Nr: 0834177	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  03-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
post-operative patellofemoral syndrome of the right knee, 
from November 5, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee, from November 5, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from September 1989 
to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and October 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  By a July 2007 
decision, the Board denied the veteran's claims.

The veteran then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2008, the 
veteran's representative before the Court and VA General 
Counsel filed a joint motion for remand.  The Court granted 
the joint motion by a July 2008 order and remanded the case 
to the Board for further action.

The July 2008 joint motion pointed to three aspects of the 
veteran's claims that the parties felt needed to be 
addressed.  One aspect is whether the veteran has severe 
recurrent subluxation or lateral instability of the right 
knee.  If such a level of disability is reflected by the 
medical evidence, a 30 percent rating for service-connected 
post-operative patellofemoral syndrome of the right knee 
would be warranted.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5257) (2007).  A record from West Penn Orthopaedics, 
dated in February 2007, indicates that the veteran has severe 
lateral instability of the right patella.  In contrast, an 
October 2005 VA examination report showed no specific 
evidence of any recurrent subluxation or lateral instability 
of the right knee.

Another aspect of the veteran's claim that was identified in 
the July 2008 joint motion is whether the veteran experiences 
functional loss due to any weakened movement, excess 
fatigability, incoordination, or painful motion, in addition 
to limitation of motion of the right knee.  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  An evaluation in excess of 
10 percent for service-connected arthritis of the right knee 
may be warranted if additional functional loss is shown as a 
result of those other factors.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5003, 5010, 5260, 5261).

A third aspect of the claims is whether the veteran's case is 
an exceptional case for rating purposes.  If the schedular 
evaluations are found to be inadequate with respect to the 
veteran's service-connected right knee disabilities, the 
veteran's case may be submitted to the Under Secretary for 
Benefits or the Director of Compensation and Pension Service 
for the potential authorization of an extra-schedular 
evaluation.  See 38 C.F.R. § 3.321(b) (2007).  There must be 
sufficient evidence reflecting that the veteran's disability 
picture is not contemplated by the rating schedule in order 
for the case to be referred for a determination of whether 
the assignment of an extra-schedular rating is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The July 2008 joint motion suggested that, if it is deemed 
appropriate, a medical examination should be ordered.  The 
most recent VA examination regarding the claims was afforded 
to the veteran in October 2005.  Given that nearly three 
years have passed since that examination, and given that the 
three aspects that were identified in the joint motion must 
be addressed, the Board deems that a medical examination is 
indeed appropriate.  Thus, the Board finds that the case must 
be remanded for additional development in the form of a VA 
examination of the veteran's right knee.

In the development of the veteran's claims, private treatment 
records from West Penn Orthopaedics were obtained.  It 
appears that the veteran continues to receive regular 
treatment for his right knee from that facility.  Updated 
treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Request updated treatment records 
from West Penn Orthopaedics.  Obtain a 
release from the veteran as necessary.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
extent of his service-connected right 
knee disabilities.  The entire claims 
file, to include a complete copy of this 
remand, must be made available to the 
examiner.  All necessary tests and 
studies, including x-rays and range of 
motion studies should be conducted.  The 
examiner must discuss functional loss as 
a result of any weakened movement, excess 
fatigability, incoordination, or painful 
motion, in addition to limitation of 
motion of the right knee.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups.  All losses of 
function should be equated to additional 
degrees of limitation of motion (beyond 
that shown clinically).  This should be 
done both in terms of flexion and 
extension.  Any subluxation or lateral 
instability of the knee joint due to 
service-connected disability should be 
described as being slight, moderate, or 
severe.  All examination results, along 
with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  
Consider whether the case should be 
referred for a determination of whether 
the assignment of an extra-schedular 
rating is warranted under 38 C.F.R. 
§ 3.321(b).  If any benefit sought is not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

